Title: To George Washington from Daniel Cunyngham Clymer, 26 October 1777
From: Clymer, Daniel Cunyngham
To: Washington, George



Burlington [N.J.] 1 OClock P.M. Octr 26. 1777

On the most strict Enquiry since I arrived at Burlington I find that the british Troops who landed in Jersey to reinforce the Detachment of Hessians under Count Dunlope on their Retreat had a Consultation at Marmaduke Cooper’s (two Miles from Wm Coopers ferry) where it was determined to retreat—they accordingly embark’d their Troops the day of their Defeat from Jersey and arrived that Day in Philadelphia the Prisoners are still at red Bank where I shall immediately repair and see that the Paroles of the Officers are taken—It appears very clear from the concurrent Testimony of several Officers who have arrived in Burlington since the Action that the Enemy have left between 400 & 500 kill’d and wounded—and that the remainder have entirely abandoned the Jerseys—it is thought the Enemy have sunk 10 or 12 of their

field Pieces in Timber Creek—27 24 Pounders with 27 Silver Watches some Linnen &c. &c. were yesterday taken from the Wreck of the Augusta Man of War the Enemy came forward to plunder her but were prevented by the Gallies whose Men on driving down the Shipping took that which the british were willing to save. I have the Honor to be your Excellency’s obedient Servant

Dan Clymer

